ICJ_067_GulfOfMaine_CAN_USA_1982-02-01_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY
IN THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER OF 1 FEBRUARY 1982

1982

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION
DE LA FRONTIERE MARITIME
DANS LA REGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 1£8 FEVRIER 1982
Official citation :

Delimitation of the Maritime Boundary in the Gulf of Maine Area,
Order of 1 February 1982, I.C.J. Reports 1982, p. 15.

Mode officiel de citation :

Délimitation de la frontière maritime dans la région du golfe du Maine,
ordonnance du 1* février 1982, C.I.J. Recueil 1982, p. 15.

 

Sales number 47%
N° de vente :

 

 

 
15

INTERNATIONAL COURT OF JUSTICE

1982 YEAR 1982
1 February
General List
No. 67 1 February 1982

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY IN
THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER

Present: Acting President Ettas; Judges FORSTER, GROS, LACHS,
Morozov, NAGENDRA SINGH, MOSLER, ODA, AGO, SETTE-
CAMARA, EL-KHANI, SCHWEBEL ; Judge ad hoc COHEN (in
attendance at the invitation of the Court); Registrar TORRES
BERNARDEZ.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court, and to Article 44,
Article 46 and Article 92, paragraph 1, of the Rules of Court,

Having regard to the Special Agreement concluded on 29 March 1979,
and subsequently altered, between Canada and the United States of
America to submit to a chamber of the Court the delimitation of the
maritime boundary in the Gulf of Maine area,

Having regard to the Order of 20 January 1982 acceding to the request of
the Parties to form a special chamber of five judges to deal with the case,
and declaring a chamber to have been duly constituted to that effect,

Makes the following Order :

Whereas Article VI, paragraph 1, of the Special Agreement recites in
terms the agreement of the Parties that, without prejudice to any question
as to burden of proof, the following procedure should be observed with
regard to the written pleadings :
16 GULF OF MAINE (ORDER | II 82)

(a) a Memorial to be submitted by each Party not later than seven months
after the Registrar shall have received notification of the aame of the
judge ad hoc,

(b) a Counter-Memorial to be submitted by each Party not later than six
months after the exchange of Memorials, and

(c) any further pleadings found by the Chamber to be necessary;

Whereas the Registrar on 26 January 1982 received notification of the
name of the judge ad hoc chosen by the Government of Canada to sit in the
case ;

Having consulted the Chamber and ascertained the views of the
Parties,

THE COURT,
by ten votes to two,

IN FAVOUR : Acting President Elias ; Judges Forster, Gros, Lachs, Nagendra
Singh, Mosler, Oda, Ago, Sette-Camara, Schwebel :
AGAINST : Judges Morozov and El-Khani ;

Judge ad hoc. Cohen expressed support for. the Order which the Court
had just adopted ;

Fixes 26 August 1982 as the time-limit for the filing of the Memorials of
Canada and the United States of America ;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this first day of February, one thousand nine
hundred and eighty-two, in three copies, one of which will be placed in the
archives of the Court, and the others transmitted to the Government of
Canada and to the Government of the United States of America, respec-
tively.

(Signed) T. O. ELtas,

Acting President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
